Exhibit 99.1 Seaspan Corporation Unit 2, 7th Floor, Bupa Centre 141 Connaught Road West Hong Kong, China c/o 2600 - 200 Granville Street Vancouver, BC Canada V6C 1S4 Tel: 604-638-2575 Fax: 604-648-9782 www.seaspancorp.com SEASPAN REPORTS FINANCIAL RESULTS FOR THIRD QUARTER AND NINE MONTHS ENDED SEPTEMBER 30, 2007 AND DECLARES QUARTERLY DIVIDEND OF $0.44 COMPANY INTENDS TO INCREASE DIVIDEND BY 6.4% TO $0. QUARTER OF 2007 Hong Kong, China, October 29, 2007 – Seaspan (NYSE: SSW) announced today the financial results for the third quarter and nine months ended September 30, 2007. Gerry Wang, Chief Executive Officer of Seaspan, stated, “During the third quarter and nine-month period ended September 30, 2007, we maintained our focus on growing our fleet and expanding our leading industry position, which led to an increase in distributable cash of 81.2% and 74.2%, respectively, from the same periods in 2006. While our results were affected by a non-cash loss from fixed interest rate swap agreements, we accomplished important objectives during the third quarter related to the continued execution of our growth plan. Specifically, we signed contracts in September to build eight new 13,100 TEU container vessels at Hyundai Heavy Industries, which will be chartered over the long term to COSCO Container Lines Co., Ltd., referred to as “COSCON”, at an attractive fixed rate. With this accretive transaction, we have expanded our contracted fleet to a total of 63 vessels with secured revenues of more than $6.5 billion. Additionally, this transaction further strengthens our relationship with COSCON, one of the leading global container liners, and provides us access to the largest class of containerships currently available as we take advantage of the positive industry fundamentals.” Mr. Wang added, “In support of our growth initiatives, we also took active measures in the third quarter to maintain our financial strength. First, we completed a $920.0 million revolving credit facility. We also raised net proceeds of $142.5 million in August from an equity offering.We believe our significant financial flexibility through our revolver loan and equity offering will more- 1 enable us to continue to execute our acquisition strategy going forward while distributing sizable dividends to shareholders”. Third Quarter 2007 and Year-to-Date Financial Highlights: In the quarter and nine month period ended September 30, 2007, Seaspan: Quarter ended September 30, Quarter ended September 30, Change Change 2007 2006 $ % 2007 2006 $ % Reported net earnings (loss) $ (38,625 ) $ 9,262 $ (47,887 ) (517.0 %) $ 9,624 $ 26,566 $ (16,942 ) (63.8 %) Normalized net earnings1 16,124 9,527 6, 597 69.2 % 45,051 26,930 18,121 67.3 % Earnings (loss) per share (0.70 ) 0.26 (0.96 ) (369.2 %) 0.19 0.74 (0.55 ) (74.3 %) Normalized earnings per share1 0.29 0.26 0.03 11.5 % 0.87 0.75 0.12 16.0 % · Reported net loss and per share amounts for the quarter and the nine month period ended September 30, 2007 that were affected by non-cash unrealized losses from the change in fair value of financial instruments for our fixed interest rate swaps.These non-cash unrealized losses, which do not represent results from our operations or business, were $54.7 million and $34.8 million, respectively.Accordingly, reported results for the quarter were a net loss of $38.6 million and net earnings of $9.6 million for the nine months. · Increased normalized net earnings1, which exclude the non-cash unrealized loss from interest rate swap agreements, by $6.6 million, or 69.2%, to $16.1 million for the quarter from $9.5 million for the comparable prior year’s quarter.Normalized net earnings1 increased by $18.1 million, or 67.3%, to $45.1 million for the nine month period from $26.9 million for the comparable period last year. · Reported loss per share of$0.70, which includes the non-cash unrealized loss from fixed interest rate swap agreements, for the quarter and earnings per share of $0.19 for the nine months compared to earnings per share of $0.26 and $0.74, respectively, for the comparable period last year. · Increased normalized earnings per share1 by $0.03, or 11.5%, to $0.29 for the quarter from $0.26 for the comparable quarter last year.Normalized earnings per share1 increased by $0.12, or 16.0%, to $0.87 for the nine month period from $0.75 for the comparable period last year. 1 Normalized net earnings and normalized earnings per share are non-GAAP measures that are adjusted for non-cash items such as the change in fair value of financial instruments and write-off on debt refinancing.Please read “Reconciliation of Non-GAAP Financial Measures for the Quarter and Nine Months Ended September 30, 2007 – Description of Non-GAAP Financial Measures –
